NUMBER 13-12-00133-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


JOSEPH BURT AND
MARCO PIZANA,                                                             Appellants,

                                           v.

ANNETTE CERDA AND
BELIA CERDA,                                                               Appellees.


                   On appeal from the 275th District Court
                         of Hidalgo County, Texas.


                      ORDER ABATING APPEAL
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      This cause is before the Court because the court reporter has failed to timely file

the reporter’s record. The reporter’s record in this cause was originally due to be filed

on April 7, 2012. On May 9, 2013, this Court abated and remanded the case to the trial

court because the record had not been filed. The trial court made findings that the delay

in preparation of the record was due to circumstances beyond the control of the parties,
the court, or the court reporter.

       This Court directed the reporter to file the record on or before October 18, 2013.

The reporter requested an extension of time to file the record which was granted by the

Court. When the record was not filed, the Court entered an order for the record to be

filed on or before March 14, 2014. The order stated that no further motions for extension

of time would be entertained by the Court. On March 29, 2014, the reporter filed a partial

reporter’s record consisting of six volumes. The master index indicates that the exhibits

are contained in volumes seven through nine. The exhibit volumes have not been filed.

       Accordingly, the Court once again ABATES and REMANDS this cause to the trial

court for further consideration. The trial court shall make appropriate findings under

Texas Rules of Appellate Procedure 34.6(f) and 35.3, if necessary. Otherwise, the court

shall determine what steps are necessary to ensure the prompt preparation of a complete

reporter's record, and shall enter any orders required to avoid further delay and to

preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.



                                                        PER CURIAM


Delivered and filed the
15th day of May, 2014.

                                              2